Title: From George Washington to Samuel Purviance, Jr., 18 December 1783
From: Washington, George
To: Purviance, Samuel, Jr.,Williams, Otho Holland


                        
                            Gentlemen
                            Baltimore Decr 18th 1783
                        
                        The acceptable manner in which you have wellcomed my arrival in the Town of Baltimore, and the happy terms in
                            which you have communicated the congratulations of its Inhabitants, lay me under the greatest obligations.
                        Be pleased, Gentlemen, to receive this last public acknowledgment for the repeated instances of your
                            politeness; and to believe, it is my earnest wish that the Commerce, the Improvements, & universal prosperity of
                            this flourishing Town, may, if possible, increase with even more rapidity than they have hitherto done. I have the honour
                            to be &c.

                    